IN THE COURT OF APPEALS OF TENNESSEE
                            WESTERN SECTION AT NASHVILLE

JORDAN BAIR, Minor, b/n/f/                     )       From the Circuit Court
and Parent, MARK BAIR,                         )       for Dickson County, Tennessee
      Plaintiffs/Appellants,                   )       The Honorable Leonard W. Martin, Judge
                                               )
vs.                                            )
                                               )       Dickson Circuit No. CV600
JOHN DOE,                                      )       Appeal No. 01A01-9610-CV-00471
                                               )
       Defendant/Appellee.                     )       AFFIRMED
                                               )
                                               )       Richard Baker
           FILED                               )
                                               )
                                                       Mark W. Strange
                                                       Knoxville, Tennessee
                                               )       Attorney for Plaintiffs/Appellants
           October 3, 1997                     )
                                               )        Lela M. Hollabaugh
        Cecil W. Crowson                       )        Nashville, Tennessee
       Appellate Court Clerk                   )        Attorney for Defendant/Appellee


                                         RULE 10 ORDER


       This matter appears appropriate for consideration pursuant to Rule 10(a) of the Rules of the

Court of Appeals of Tennessee.1

       In this case, Appellants Jordan, Whitney, Linda, and Mark Bair (“the Bairs”) were traveling

on 1-40 near Dickson, Tennessee. Hillary Bair, a fifteen-year-old with a learner’s permit, took over

the driving from her mother, Linda Bair. Ten minutes later, while traveling at the speed of 65

m.p.h., the legal speed limit, Hillary decided to pass a tractor-trailer in front of her. As her mother

watched her, Hillary checked the rear-view mirrors, put on her left-hand turn signal, looked to her

left to make sure there were no vehicles in the left-hand lane, and, seeing no other cars, began to pull

into the left-hand lane. Linda Bair also looked at the left-hand lane and also saw no other cars.

There was an impact from behind, on the left rear bumper of the Bair vehicle. Hillary then saw a

light-colored vehicle pass by. The van began to fishtail, and Hillary lost control of it. The van ran

off the road into an embankment and rolled, causing various injuries to the Appellants.

        The Bairs never identified the vehicle that struck their van or its driver. They filed suit


       1
          Rule 10 (Rules of the Court of Appeals of Tennessee). Affirmance Without Opinion. --
(a) The Court, with the concurrence of all judges participating in the case, may affirm the action
of the trial court by order without rendering a formal opinion when an opinion would have no
precedential value and one or more of the following circumstances exist and are dispositive of
the appeal:
         (1) the Court concurs in the facts as found or as found by necessary implication by the
trial court.
         (2) there is material evidence to support the verdict of the jury.
         (3) no reversible error of law appears.
against the unidentified motorist, John Doe, alleging that the unidentified motorist was speeding and

negligently struck the Bair vehicle. A response to the Bairs’ Complaint was filed by Appellee

Governmental Employees Insurance Company (“GEICO”), pursuant to Tennessee’s uninsured motor

vehicle statute, Tenn. Code Ann. § 56-7-1201.

       GEICO filed a motion for summary judgment, arguing that the Bairs were unable to produce

evidence from which a jury could find negligence on the part of John Doe. In support of this motion,

GEICO quoted from the deposition of the plaintiff’s expert, in which the expert admitted that he

could not testify that the John Doe vehicle was speeding or was otherwise negligent in coming into

contact with the Bairs’ vehicle. In opposition to GEICO’s Motion for Summary Judgment, the Bairs

asserted that because the Bair vehicle was traveling at the speed limit, the jury could reasonably infer

that the John Doe vehicle was speeding, because the John Doe vehicle struck the plaintiffs in the rear

as they changed lanes.

        Finding no disputed issue of material fact, the trial court granted GEICO’s motion for

summary judgment. From this decision, the Bairs now file this appeal.

        Our review of the trial court’s order granting summary judgment is de novo on the record

before this Court, with no presumption of correctness. Carvell v. Bottoms, 900 S.W.2d 23, 26

(Tenn. 1995). From our examination of the record, the evidence is insufficient to permit a jury to

infer that John Doe was speeding or otherwise negligent. Therefore, the trial court’s grant of

summary judgment to GEICO was appropriate.

        The decision of the trial court is affirmed. Costs are taxed to the Appellant, for which

execution may issue if necessary.


                                                       ____________________________________
                                                       HOLLY KIRBY LILLARD, J.



CONCUR:


________________________________
W. FRANK CRAWFORD, P.J., W.S.


________________________________
ALAN E. HIGHERS, J.